Landau, J.,
dissenting. I respectfully dissent from the majority. Absent compliance by the trial court with Practice Book § 4059, the appellate tribunal cannot ascertain the reasoning and findings on which the decision is based. The utilization of a sufficiency analysis by the majority is the very antithesis of its lack of a factual foundation on which to base its conclusion.
Scrutiny of the procedural posture of this appeal is necessary for its proper resolution. Following a bench trial, the court ruled orally on the various counts charged by the state. The court found the defendant guilty of theft of services in violation of General Statutes §§ 53a-125a(a) and 53-119 (7)(F). The decision *578was recorded by a court monitor. On appeal, however, the trial court did not order the decision transcribed, nor was the decision signed by the trial judge as mandated by Practice Book § 4059.1 believe that the trial court’s failure to adhere to this section without emendation by the defendant prevents this court from properly addressing the defendant’s claims.
Practice Book § 4059 provides in pertinent part that “when rendering judgments ... in criminal cases . . . the court shall, either orally or in writing, state its decision on the issues in the case and, if there are factual issues, the factual basis of its decision. The court shall include in its decision its conclusion as to each claim of law raised by the parties. If oral, the decision shall be recorded by a court reporter and, if there is an appeal, the trial judge shall order the decision transcribed and the transcript of the decision shall be signed by the trial judge and filed in the trial court within ten days of the filing of the appeal. . . .” These actions are necessary so that a reviewing court, and the parties, know the precise decision of the trial court, as well as the basis of its decision. These requirements, analogous to the memorandum requirement when a decision is written, prevent the confusion that might arise if findings in the record conflict with a trial court’s decision. See Devitt v. Manulik, 176 Conn. 657, 659 n.1, 410 A.2d 465 (1979); 1 W. Moller & W. Horton, Connecticut Practice § 138. Further, it is incumbent upon an appellant,, when preparing the record for appeal, to take whatever steps are necessary to ensure that the trial court complies with § 4059. McLaughlin v. Bronson, 206 Conn. 267, 277-78, 537 A.2d 1004 (1988).
I do agree with the majority that the state, having filed, pursuant to the defendant’s request, a statement of essential facts stating factual allegations in the conjunctive rather than the disjunctive, must then prove that the defendant committed the offense in substan*579tially the manner described. The majority then concluded “that the evidence presented was not sufficient to permit the court, as trier [of the facts], reasonably to infer from the facts found that the defendant possessed the requisite intent [to do both].”
A careful reading of the transcript, however, reveals conflicting and inconsistent findings on the issue of the defendant’s intent. The trial court made “findings” that the defendant had the “intent to [derive] the commercial substantial benefit — to derive a substantial or commercial benefit to himself or to a third person”; that “[the court does not] think when they — [the defendant] and Mr. Dimmock started out . . . they were going to use this as a means to embezzle money or goods or services ... I don’t think that was their intent, they were going to make some money on the side. But, I have to say that I think there was a lot of impropriety that may not be illegal, but it did take place here”; (emphasis added); and “you weren’t trying to make an illegal buck, but I think it worked out that way in the end.”
Practice Book § 4059 endeavors to prevent exactly what occurred in this case. The trial court found the defendant guilty of theft of services and then made other findings on the record that conflicted directly with these earlier findings.
Because of the conflicting findings made by the court regarding the intent of the defendant, I believe that review is effectively impossible. Further, because the defendant has failed to meet these requirements, I maintain that the majority cannot review the merits of this appeal based on a sufficiency analysis.1 “Either *580we adhere to the rules or we do not adhere to them.” Osborne v. Osborne, 2 Conn. App. 635, 639, 482 A.2d 77 (1984). By positing this, I do not seek to place form over substance. This being a sufficiency claim, however, the very essence of the question is framed by parameters set in the trial court’s findings. For us to require any less diminishes the effectiveness of judicial review.
Therefore, I would dismiss the appeal.

 To fulfill the requirements of this section in this case, the defendant’s first step would have been to file a motion with the trial court pursuant to Practice Book § 4051. In the event that the trial court refused to articulate its findings, the defendant could then have filed a motion with this court *580pursuant to Practice Book § 4183, which provides that this court “may . . . on its own motion or upon motion of any party, (1) order a judge to take any action necessary to complete the trial court record for the proper presentation of the appeal . . . .”